Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund May 2014 Update June 23, 2014 Supplement dated June 23, 2014 to Prospectus dated May 08, 2014 Class May ROR YTD ROR Net Asset Value Net Asset Value per Unit A 0.9% -5.4% $16.7M B 0.9% -5.7% $177.9M Legacy 1 1.1% -4.5% $3.1M Legacy 2 1.1% -4.6% $3.3M Global 1 1.1% -4.4% $5.6M Global 2 1.1% -4.5% $9.2M Global 3 1.0% -5.2% $134.9M ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The New Zealand dollar declined in anticipation the Reserve Bank of New Zealand will slow the pace of interest rate hikes following reports of weaker business confidence in the New Zealand economy.The euro weakened against counterparts in reaction to poor economic data in the Eurozone; this was seen as an indicator of additional monetary easing by the European Central Bank. Energy:Crude oil prices increased over 2% in anticipation of increased demand during the summer driving season.Natural gas prices fell by 4% after the U.S. Energy Information Administration announced larger-than-expected inventories. Equities:Global equity markets rallied in reaction to strong economic data in the U.S. and on speculation of further monetary expansion from the European Central Bank. Fixed Income:U.S. Treasury markets rallied after overall demand for safe-haven assets surged.Concerns surrounding the global economic outlook and the situation in Ukraine drove demand for safe-haven assets.German Bunds rallied in excess of 1.5% after the European Central Bank hinted at further economic stimulus. Grains/Foods:Corn and wheat prices fell sharply due to strong supply data and improving weather in planting regions across the U.S.Cotton prices fell over 8% in reaction to weak Chinese demand and increased inventories in the U.S. Metals:Precious metal markets declined and demand for safe-haven assets fell as equity markets remained bullish.Copper prices rose, driven higher by strong industrial demand forecasts. Additional Information:For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at www.grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended May 31, 2014 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) -$604,732 Change In Unrealized Income (Loss) -11,652,654 Brokerage Commission -126,751 -664,542 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -332,430 -1,849,107 Change in Accrued Commission Net Trading Income (Loss) -14,762,535 Other Income Monthly Performance Year to Date Performance Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -14,276,263 Expenses Monthly Performance Year to Date Performance Management Fee $0 $0 Incentive Fee Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$24,232,250 Statement of Changes in Net Asset Value Monthly Performance Year to Date Performance Beginning Balance Additions Net Income (Loss) -24,232,250 Redemptions -13,026,691 -73,986,974 Balance at May 31, 2014 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly ROR Year to Date ROR A 0.94% -5.40% B 0.89% -5.65% Legacy 1 1.08% -4.53% Legacy 2 1.07% -4.62% Global 1 1.15% -4.39% Global 2 1.13% -4.49% Global 3 1.00% -5.17% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
